               Case 2:17-cr-00707-JFW Document 70 Filed 08/24/20 Page 1 of 6 Page ID #:330

                                                        United States District Court
                                                        Central District of California
                                                                                                                                       JS-3

 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 17-707-JFW

 Defendant           Armen Martirosyan                                       Social Security No. 1         6   2   1
 akas:   None                                                                (Last 4 digits)




                                                                                                                   Month        Day    Year
  In the presence of the attorney for the government, the defendant appeared in person on this date.                   August   24      2020


  COUNSEL            George G. Mgdesyan, Retained
                     (Name of Counsel)

    PLEA             x GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO             NOT
                                                                                                               CONTENDERE         GUILTY
  FINDING            There being a finding of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Bank Fraud and Attempted Bank Fraud; Aiding and Abetting and Causing an Act to Be Done in
                     violation of 18 U.S.C. § 1344(2), 2 as charged in Count 1 of the Eighteen-Count Indictment filed on
                     November 8, 2017

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/            sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty
  COMM
  ORDER
                     as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is the
                     the judgment of the Court that the defendant, Armen Martirosyan, is hereby committed on Count
                     One of the Indictment to the custody of the Bureau of Prisons for a term TIME SERVED.

The defendant shall be placed on supervised release for a term of 2 years under the following terms and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation
                     & Pretrial Services Office and General Order 20-04, excluding Condition 14 in Section I of
                     that Order, but including the conditions of probation and supervised release set forth in Section
                     III of General Order 20-04.

         2.          The defendant shall not commit any violation of local, state, or federal law or ordinance.

         3.          During the period of community supervision, the defendant shall pay the special
                     assessment and restitution in accordance with this judgment's orders pertaining to such
                     payment.

         4.          The defendant shall comply with the immigration rules and regulations of the United
                     States, and if deported from this country, either voluntarily or involuntarily, not reenter the
                     United States illegally. The defendant is not required to report to the Probation & Pretrial
                     Services Office while residing outside of the United States; however, within 72 hours of
                     release from any custody or any reentry to the United States during the period of Court-ordered
                     supervision, the defendant shall report for instructions to the United States Probation Office
                     located at: the 300 N. Los Angeles Street, Suite 1300, Los Angeles, CA 90012-3323

CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 1 of 6
               Case 2:17-cr-00707-JFW Document 70 Filed 08/24/20 Page 2 of 6 Page ID #:331

 USA vs.        Armen Martirosyan [76830-112]                          Docket No.:   CR 17-707-JFW

         5.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

         6.          The defendant shall apply all monies received from income tax refunds, lottery winnings,
                     inheritance, judgments and any other financial gains to the Court-ordered financial obligation.

         7.          The defendant shall submit his person, property, house, residence, vehicle, papers, computers
                     (as defined in 18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications or data
                     storage devices or media, email accounts, social media accounts, cloud storage accounts, or
                     other areas under the defendant's control, to a search conducted by a United States Probation
                     Officer or law enforcement officer. Failure to submit to a search may be grounds for
                     revocation. The defendant shall warn any other occupants that the premises may be subject to
                     searches pursuant to this condition. Any search pursuant to this condition will be conducted at
                     a reasonable time and in a reasonable manner upon reasonable suspicion that the defendant has
                     violated a condition of his supervision and that the areas to be searched contain evidence of
                     this violation.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than
$25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $1,559,500 pursuant to 18 U.S.C. §
3663.

The amount of restitution ordered shall be paid as follows:

                     Victim                 Amount

                     IRS                     $1,559,500

The Court finds from a consideration of the record that the defendant's economic circumstances allow for
restitution payments pursuant to the following schedule: Restitution shall be paid in monthly payments of at
least 15% of defendant's gross monthly income, but not less than $ 100, whichever is greater during the period
of supervised release. These payments shall begin 60 days after the commencement of supervision.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant
does not have the ability to pay interest. Payments may be subject to penalties for default and delinquency
pursuant to 18 U.S.C. § 3612(g).

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established
that he is unable to pay and is not likely to become able to pay any fine.

The drug testing condition mandated by statute is suspended based on the Court's determination that the
defendant poses a low risk of future substance abuse.

Defendant informed of right to appeal.




CR-104 (wpd 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 2 of 6
               Case 2:17-cr-00707-JFW Document 70 Filed 08/24/20 Page 3 of 6 Page ID #:332

 USA vs.        Armen Martirosyan [76830-112]                                 Docket No.:    CR 17-707-JFW

On the Government's Motion, the Court orders Counts 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, and
18 dismissed.

Bond is exonerated and defendant's passport shall be returned to the defendant.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
 and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend
 the period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may
 issue a warrant and revoke supervision for a violation occurring during the supervision period.




            August 24, 2020
            Date                                                  U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S.
 Marshal or other qualified officer.

                                                                  Clerk, U.S. District Court



            August 24, 2020                                 By
            Filed Date                                            Deputy Clerk




CR-104 (wpd 10/18)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 3 of 6
                Case 2:17-cr-00707-JFW Document 70 Filed 08/24/20 Page 4 of 6 Page ID #:333

 USA vs.        Armen Martirosyan [76830-112]                                         Docket No.:       CR 17-707-JFW

 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or            9.    The defendant must not knowingly associate with any persons
       local crime;                                                              engaged in criminal activity and must not knowingly associate
 2.    he defendant must report to the probation office in the federal           with any person convicted of a felony unless granted permission
       judicial district of residence within 72 hours of imposition of           to do so by the probation officer. This condition will not apply to
       a sentence of probation or release from imprisonment, unless              intimate family members, unless the court has completed an
       otherwise directed by the probation officer;                              individualized review and has determined that the restriction is
 3.    The defendant must report to the probation office as                      necessary for protection of the community or rehabilitation;
       instructed by the court or probation officer;                       10.   The defendant must refrain from excessive use of alcohol and
 4.    The defendant must not knowingly leave the judicial district              must not purchase, possess, use, distribute, or administer any
       without first receiving the permission of the court or                    narcotic or other controlled substance, or any paraphernalia
       probation officer;                                                        related to such substances, except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the           11.   The defendant must notify the probation officer within 72 hours
       probation officer, unless legitimately asserting his or her Fifth         of being arrested or questioned by a law enforcement officer;
       Amendment right against self-incrimination as to new                12.   For felony cases, the defendant must not possess a firearm,
       criminal conduct;                                                         ammunition, destructive device, or any other dangerous weapon;
 6.    The defendant must reside at a location approved by the             13.   The defendant must not act or enter into any agreement with a law
       probation officer and must notify the probation officer at least          enforcement agency to act as an informant or source without the
       10 days before any anticipated change or within 72 hours of               permission of the court;
       an unanticipated change in residence or persons living in           14.   As directed by the probation officer, the defendant must notify
       defendant’s residence;                                                    specific persons and organizations of specific risks posed by the
 7.    The defendant must permit the probation officer to contact                defendant to those persons and organizations and must permit the
       him or her at any time at home or elsewhere and must permit               probation officer to confirm the defendant’s compliance with such
       confiscation of any contraband prohibited by law or the terms             requirement and to make such notifications;
       of supervision and observed in plain view by the probation          15.   The defendant must follow the instructions of the probation officer
       officer;                                                                  to implement the orders of the court, afford adequate deterrence
 8.    The defendant must work at a lawful occupation unless                     from criminal conduct, protect the public from further crimes of
       excused by the probation officer for schooling, training, or              the defendant; and provide the defendant with needed educational
       other acceptable reasons and must notify the probation officer            or vocational training, medical care, or other correctional
       at least ten days before any change in employment or within               treatment in the most effective manner.
       72 hours of an unanticipated change;




CR-104 (wpd 10/18)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 4 of 6
               Case 2:17-cr-00707-JFW Document 70 Filed 08/24/20 Page 5 of 6 Page ID #:334


         The defendant must also comply with the following special conditions (set forth below).

        STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF
 FINANCIAL SANCTIONS

         The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives
 interest or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the
 judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency
 under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for
 offenses completed before April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision,
 the defendant must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the
 defendant’s mailing address or residence address until all fines, restitution, costs, and special assessments are
 paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of
 any material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay
 a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the
 government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of
 payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation
 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                1. Special assessments under 18 U.S.C. § 3013;
                2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid
 before the United
                     States is paid):
                        Non-federal victims (individual and corporate),
                        Providers of compensation to non-federal victims,
                        The United States as victim;
                3. Fine;
                4. Community restitution, under 18 U.S.C. § 3663(c); and
                5. Other penalties and costs.

  CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL
                                SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed
 release authorizing credit report inquiries; (2) federal and state income tax returns or a signed release
 authorizing their disclosure and (3) an accurate financial statement, with supporting documentation as to all
 assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary
 gains,” or other pecuniary proceeds must be deposited into this account, which must be used for payment of
 all personal expenses. Records of all other bank accounts, including any business accounts, must be disclosed
 to the Probation Officer upon request.




CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                         Page 5 of 6
               Case 2:17-cr-00707-JFW Document 70 Filed 08/24/20 Page 6 of 6 Page ID #:335
 USA vs.       Armen Martirosyan [76830-112]            Docket No.: CR 17-707-JFW




                                                      RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined
 on
 Defendant delivered on                                                     to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
    Commitment.
                                                           United States Marshal


                                                      By
            Date                                           Deputy Marshal

                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the
 original on file in my office, and in my legal custody.
                                                           Clerk, U.S. District Court


                                                      By
            Filed Date                                     Deputy Clerk



                                   FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke
supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.

       These conditions have been read to me. I fully understand the conditions and have been provided a
copy of them.

         (Signed)
                Defendant                                              Date


                     U. S. Probation Officer/Designated Witness        Date



CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 6 of 6
